—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered February 3, 1995, which, inter alia, confirmed the report of the Special Referee dated September 13, 1994, unanimously affirmed, without costs.
It being the function of a Special Referee to hear the evidence and resolve questions of fact and credibility, his or her findings generally will not be disturbed if substantially supported by the record (Kardanis v Velis, 90 AD2d 727; Dilorio v Gibson & Cushman, 204 AD2d 167). The court properly perceived an ambiguity in the parties’ stipulated agreement warranting submission of the matter to a Special Referee, and properly confirmed his findings as supported by the record. We have reviewed the parties’ remaining arguments for affirmative relief and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Ross, Nardelli and Mazzarelli, JJ.